Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In the response filed 10/17/2022, the Applicant has amended the claims to address the previous rejections under 35 USC § 112(a), § 112(b), § 102 and § 103.  Below, the arguments and amendments are addressed.
Rejections under §112(b) of claims 1, 4, 5, 10, 13, 17 and 18
Claims 1, 10, and 17 have been amended to replace “video detection chain” with “detector”.  It is noted that the phrase “detector” amounts to a nonce word. The phrase following “detector” amounts to a method step, and thus the phrase invokes 112(f)(see MPEP 2181(1)(A)).  Looking to the specification for clarification on the scope of the claimed phrase, the phrase is defined as “video detection chain” (P. 0042, 0048).  Accordingly, the previous rejection under 112(b) regarding the lack of clarity provided for the scope of the phrase “video detection chain” has been maintained.
Rejections under §112(b) of claims 2, 3, 6-9, 11, 12, 14, 19
The instant claims fail to resolve the issues set forth above, and are rejected based on dependence.
Rejections under §112(b) of claims 4, 5, 13, 18
The amendment to the claims reciting “of the device under test” fails to resolve the issues previously raised regarding the claiming of “a result to be achieved” without specifically providing the structure capable of achieving said claimed result and the nature of the device under test.  Accordingly, the rejection has been maintained.
Rejections under §112(d) of claims 3, 7, 11, 12
The Applicant argues that the claims comply with 112(d). Specifically, the Applicant argues that claim 3 further limits the subject matter of claim 1 because incoherent light waves emitted from a light source may pass through a light source attachment to produce spatially coherent light waves (Remarks, p. 6-7).  The Examiner acknowledges the claimed “light source attachment”.  However, the claim is silent regarding the nature of the attachment, and thus has been imparted with no functionality in the claim.  Accordingly, the rejections are maintained.
Rejections under §112(a) of claims 3, 11, and 12
The Applicant argues that the specification provides support for “an incoherent light source and a light source attachment, wherein the incoherent light source has dimension that do not exceed 50 mm x 50 mm x 50 mm” (Remarks, p. 7).  However, the instant passages fail to provide the necessary written description of invention.  MPEP 2163(I) explains, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003)”.  However, the passages cites by the Applicant provide conventional devices such as “x-ray tubes fine-focus sealed tubes, plasma impinging on a metal, free electron lasers, sychotrons, cyclotrons, and LASSER wakefield sources (Spec, P. 0031).  However, each of the devices cited are larger than the claimed dimensions.  Thus, the Applicant has failed to provide essential details on the nature of the invention. Accordingly, the rejection is maintained.
Rejections under 103(a)
In light of the amendments to the claims, a new rejection is made below over Pacheco et al. in view of Solarz et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10 and 17, the claims recite the phrase “detector”. According to MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification.  Looking to the specification, the phrase is not explicitly defined, but is described in various embodiments as a “video detection chain” or “light wave detector” (P. 0042, 0047), and may include a first element 112 (P. 0031, Figure 1), and an internal or external processor (P. 0050).  Thus, the disclosure fails to make clear the scope of the phrase.  Furthermore, one of ordinary skill in the art would not be apprised of the scope of the claim. 
With respect to claim 4, the claim recites the phrase “wherein the first depth is 1 micron”, which derives antecedent basis from the limitations of claim 1 reciting “a light emitting device that outputs a light beam capable of penetrating a device under test at least to a first depth”.  The instant claim phrase amounts to a description of a result achieved by the invention.  MPEP 2173.05(g) explains, “notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971).  For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)”.  The instant claim fail to specifically include the device under test (DUT).  The penetration depth of the light is dependent not just on the nature of the light (which the claim fails to define), but on the nature of the device under test as well.  Because the claims fail to clearly establish what structure comprises a light capable of penetrating a DUT to a specified degree (or the nature of the DUT), one of ordinary skill in the art would fail to be apprised of the scope of the invention.
With respect to claims 5, 13, 18, the claim recites a first depth of 725 microns.  The instant phrase is rejected for the same reasons as claim 4 above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 recites “a light emitting device…,wherein the light beam upon unital output comprises spatially coherent light waves”.  
Claim 3 recites the “light emitting device comprises an incoherent light source”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The same rejection applies to equally to claims 7, 11, and 12 based on their dependence from claims reciting a coherent light source.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites the phrase “wherein the light emitting device comprises an incoherent light source and a light source attachment, wherein the incoherent light source has dimensions that do not exceed 50 millimeters x 50 millimeters x 50 millimeters”.  However, while the specification describes an inspection system for semiconductor wafer inspection (para 0003), the specification fails to provide any detail regarding the nature of the light emitting device sufficient to meet the demands required of such an inspection device.  What wavelength/waveband light does the light emitting device emit?  What type of light source is the device?  What intensity of light does it produce?  The disclosure is silent regarding these features of the light emitting device of the claimed dimensions, and one of ordinary skill in the art would not be able make or use the device.  
With respect to claims 11 and 12, the same rationale applies as set forth above regarding claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-10, 13, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US 20160011122) in view of Solarz et al. (US 20190003988, efd 06/28/17).
With respect to claim 1, Pacheco discloses a system comprising: a light emitting device 102A-B that outputs a light beam capable of penetrating a device under test (DUT 122) at least to a first depth, wherein the light beam, upon initial output, comprises spatially coherent light waves (light emitting elements 102A-B are laser diodes constitute coherent light sources; P. 0022); a detector configured to, based on light waves that were incident on the DUT, generate an electronic map indicating one or more defects within the DUT (photodetector 130, P. 0019, 0028, 0035, 0045); and the detector further outputting the electronic map (detection signal is configured to output data to various processing units, memory units, and networks, P. 0054). Pacheco does not disclose wherein the electronic map indicates one or more of a length, area, size, or metrology of one or more portions of the device under text, or a chemical composition of one of or more materials layers within the device.  In the same field of endeavor, Solarz discloses a wafer defect detection system comprising a means for generating an electronic map indicated one or more defects, wherein the map indicates a metrology of the defect location, including a depth of volume defects, and correlates the results with measurement signatures from the additional tool 120 (P. 0051-0052).  In light of the improved measurement speed and results provided by the depth correlation method disclosed by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.
With respect to claim 2, Pacheco discloses a detector displaced a distance from the device under test.  Pacheco does not describe positioning the objective lens at a specific distance from the wafer sample. Rather, Pacheco describes the inspection device having a z-axis stage 118 configured to position the wafer at a selectable distance relative the objective lens in order to optimize focus of a desired feature or depth (objective lens exchanger 118 is comprised within the optical detection system of the detector, and supports lenses at a distance relative to the wafer 122; Fig 1; P. 0022-0023, 0035).  In light of the ability to provide selective focus of different features within the wafer as taught by Pacheco, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific distance such as 10mm based on the application at hand.
With respect to claim 4, Pacheco discloses the z-stage configured to move the depth of the wafer or DUT 122 to be produced, such that an image of varying depths of the wafer or DUT can be produced (para 0035).  Based on the application at hand (e.g. inspecting a specific DUT with a feature at a specified depth), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific first depth of 1 micron.
With respect to claims 5, 13 and 18, Pacheco discloses the z-stage configured to move the depth of the wafer or DUT 122 to be produced, such that an image of varying depths of the wafer or DUT can be produced (para 0035).  Based on the application at hand (e.g. inspecting a specific DUT with a feature at a specified depth), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific first depth of 725 micron.
With respect to claim 7, Pacheco teaches wavelength filters for selecting a desired wavelength of inspection and detection light (P.0037), but does not disclose the light source comprising a thin film waveguide.  However, thin film waveguides are known in the art for providing wavelength- or polarization-selective illumination of a light source in a desired application.  In light of the known technology of thin film waveguides for selective illumination, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.
With respect to claim 8, Pacheco discloses the detector generating an electronic map based at least in part on attenuation and phase disturbances associated with the lightwaves incident on the DUT (note that signal magnitude is directed attributed to optical attenuation in the electronically detected light signal; P. 0030, 0040).
With respect to claims 9, 14, 19, while Pacheco discloses a system and method of defect detection in a wafer and acknowledges a variety of inspection sources for various applications, Pacheco does not disclose the inspection comprising providing an x-ray source.  In the same field of endeavor, Solarz disclose a system and method of inspection of wafers further comprising providing a coherent x-ray source for inspection of defects (Fig 1B-C; x-ray source 102), with the advantage of achieving greater penetration depth of complex wafer structures (P. 0003).  In light of the increased utility of defect detection in complex wafer architectures as taught by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.  Lastly, Solarz does not specifically disclose the defects comprise gaps or cracks.  However, it is known in the art of defect detection in wafer inspection that x-ray inspection is capable of detection cracks in wafers, and would have been obvious to one of ordinary skill in the art at the time of the invention to provide in the invention of Solarz in order to improve performance capabilities.
With respect to claim 10 and 17, Pecheco discloses a device and method for detection within semiconductor devices comprising: outputting from a light emitting device a light beam capable of penetrating a device under test at least to a first depth, wherein the light beam comprises spatially coherent waves (light emitting elements 102A-B are laser diodes constitute coherent light sources; P. 0022), receiving by a detector based at least in part on light waves that were incident on the DUT an imaging of at least a portion of the DUT wherein the magnification of the size of the imaging is in unity to the size of the portion of the DUT (photodetector 130 produces an electrical signal of the wafer in response to incident light and produce a digital rending of the wafer; P. 0019, 0028, 0035, 0045), and generating based at least in part on the imaging of the at least the portion of the DUT an electronic map indicating one or more defects within the DUT and outputting the electronic map (imaging the defects; P. 0035, 0042, 0045-0047).  Pecheco does not disclose wherein the detector is displaced between 10 mm and 1 m away from the DUT.  Rather, Pacheco describes the inspection device having a z-axis stage 118 configured to position the wafer at a selectable distance relative the objective lens in order to optimize focus of a desired feature or depth (objective lens exchanger 118 is comprised within the optical detection system of the detector, and supports lenses at a distance relative to the wafer 122; Fig 1; P. 0022-0023, 0035).  In light of the ability to provide selective focus of different features within the wafer as taught by Pacheco, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific distance such as 10mm based on the application at hand. Additionally, Pacheco does not disclose wherein the electronic map indicates one or more of a length, area, size, or metrology of one or more portions of the device under text, or a chemical composition of one of or more materials layers within the device.  In the same field of endeavor, Solarz discloses a wafer defect detection system comprising a means for generating an electronic map indicated one or more defects, wherein the map indicates a metrology of the defect location, including a depth of volume defects, and correlates the results with measurement signatures from the additional tool 120 (P. 0051-0052).  In light of the improved measurement speed and results provided by the depth correlation method disclosed by Solarz, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.

Claims 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US20160011122), Solarz et al. (US 20190003988, efd 06/28/17), in view of Goutain et al. (US9025635).
With respect to claims 3, 11, 12, Pecheco discloses the source comprising a laser diode. As taught by Goutain, laser diode sources are known in the art to have a compact size comprise with dimensions of less than 50 mm3.  Using a known technique to improve similar devices in the same way would have been obvious to one of ordinary skill in the art at the time of the invention, and to combine with the teachings of Pacheco. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco et al. (US20160011122) in view of Solarz et al., further in view of Bragg et al. (US6796697).
With respect to claim 6, Pacheco does not specify a light source attachment comprising a mono-capillary or poly-capillary.  Bragg discloses an inspection device comprising a light source 14 having a poly-capillary 18 arrangement for directly guiding inspection light to a sample and detector (figure 2 shows wave guide arrangement with multi capillaries), with the benefit of reduced geometric constraints (Column 2).  In light of the improved performance as disclosed by Bragg, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Pacheco.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877